         Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 1 of 22



     TYCKO & ZAVAREEI LLP
 1   Annick M. Persinger (SBN 272996)
     Maren I. Christensen (SBN 320013)
 2   apersinger@tzlegal.com
     mchristensen@tzlegal.com
 3   1970 Broadway, Suite 1070
     Oakland, CA 94612
 4   Telephone (510) 254-6808
     Facsimile (202) 973-0950
 5
     TYCKO & ZAVAREEI LLP
 6   Andrea R. Gold (pro hac vice)
     agold@tzlegal.com
 7   1828 L Street, NW, Suite 1000
     Washington, DC 20036
 8   Telephone (202) 973-0900
     Facsimile (202) 973-0950
 9
     Attorneys for Plaintiffs
10
     (additional counsel on signature page)
11

12                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14
                                                            Case No. 3:19-CV-01402-MMC
15    TERESA HALE, VANESSA NG, on behalf of
      themselves and all others similarly situated,
16                                                          FIRST AMENDED CLASS ACTION
                     Plaintiff,                             COMPLAINT
17
             v.
18                                                          JURY TRIAL DEMANDED
      NATERA, INC.,
19
                     Defendant.
20

21

22

23

24

25

26

27                                                    -1-
                                  FIRST AMENDED CLASS ACTION COMPLAINT
28
          Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 2 of 22




 1           Plaintiffs Teresa Hale and Vanessa Ng, through their undersigned attorneys, on behalf of

 2   themselves and all persons similarly situated, complain against Natera, Inc. (“Natera” or

 3   “Defendant”), as follows:

 4                                               INTRODUCTION

 5           1.      Defendant Natera provides numerous genetic tests to doctors with patients who are

 6   pregnant or wishing to become pregnant. But Plaintiffs Hale and Ng had neither sought health care in

 7   relation to getting pregnant nor ever sought genetic testing from Natera through a health care provider.

 8   In fact, neither Plaintiff Hale nor Plaintiff Ng ever had any contact with Natera. Nonetheless, each

 9   received form text messages related to testing being conducted by Natera. Not only did the text

10   message invade Plaintiffs’ privacy, and subject them to aggravation, it alarmed them to receive text

11   messages that appeared to relate to medical testing that they knew nothing about.

12            2.     By sending unauthorized text messages to Plaintiffs and individuals throughout the

13   nation, Natera violated federal law and caused them concrete harm.1 Specifically, by effectuating these

14   unauthorized text messages, Natera has violated individuals’ statutory and privacy rights and has

15   caused individuals actual harm, not only because individuals were subjected to the aggravation and

16   invasion of privacy that necessarily accompanies wireless spam, but also because individuals

17   frequently have to pay their cell phone service providers for the receipt of such wireless spam.

18           3.      Accordingly, Plaintiffs bring this class action complaint for damages, injunctive relief,

19   and any other available legal or equitable remedies, resulting from the illegal actions of Natera in

20   sending text messages to Plaintiffs on their cellular telephones, in violation of the Telephone

21   Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

22

23

24

25   1
       Text messages are “calls” within the meaning of the TCPA. Satterfield v. Simon & Schuster, Inc., 569 F.3d 946,
     954 (9th Cir. 2009); Legg v. Voice Media Group, Inc., 990 F.Supp.2d 1351, 1354 (S.D. Fla. 2014) (“These
26   provisions [of the TCPA] apply with equal force to conventional telephone calls and text messages, as a text
     message qualifies as a ‘call’ within the meaning of the TCPA.”).
27                                                         -2-
                                    FIRST AMENDED CLASS ACTION COMPLAINT
28
          Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 3 of 22




 1                                       JURISDICTION AND VENUE

 2           4.      This Court has original jurisdiction over this class action pursuant to 28 U.S.C. §

 3   1332(d). Plaintiffs and Class Members have suffered aggregate damages exceeding $5,000,000,

 4   exclusive of interest and costs, and is a class action in which any Member of the Class of Plaintiffs is

 5   a citizen of a state different from any Defendant.

 6           5.      This Court also has federal question jurisdiction over this case pursuant to 28 U.S.C.

 7   § 1331, pursuant to Defendant’s violation of the TCPA.

 8           6.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Natera is a resident

 9   of this District and significant events giving rise to this case took place in this District.

10                                                   PARTIES

11           7.      Plaintiff Teresa Hale is a citizen residing in Kansas City, Missouri.

12           8.      Plaintiff Vanessa Ng is a citizen residing in Houston, Texas.

13           9.      Defendant Natera is a Delaware corporation with its principal place of business at 201

14   Industrial Road, Suite 410, San Carlos, CA 94070.

15                                  COMMON ALLEGATIONS OF FACT

16   I.      The TCPA
             10.     The TCPA exists to prevent communications like the ones described within this
17
     complaint. “Voluminous consumer complaints about abuses of telephone technology—for example,
18
     computerized calls dispatched to private homes—prompted Congress to pass the TCPA.” Mims v.
19
     Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
20
             11.     Congressional committees investigating the use of telecommunications technology
21
     found that legislation was necessary to prevent abusive telemarketing practices and protect consumers
22
     from invasions of privacy, harassment, and economic harm. The Senate Committee on Commerce,
23
     Science, and Transportation found that “the Federal Communications Commission (FCC) received
24
     over 2,300 complaints about telemarketing calls” in the year preceding the TCPA’s passage, stating
25
     inter alia that “unsolicited calls placed to . . . cellular . . . telephone numbers often impose a cost on
26

27                                                        -3-
                                   FIRST AMENDED CLASS ACTION COMPLAINT
28
          Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 4 of 22




 1   the called party (. . . [where, e.g.] cellular users must pay for each incoming call . . .).” See S. Report

 2   No. 102-178, 1991 U.S.C.C.A.N. 1968, 1991 WL 211220 at *2 (Oct. 8, 1991). The House Committee

 3   on Energy and Commerce concurred, finding that “expert testimony, data, and legal analyses

 4   comprising the Committee’s record, and broad support of consumers, state regulators, and privacy

 5   advocates clearly evidence that unsolicited commercial telemarketing calls are a widespread problem

 6   and a federal regulatory solution is needed to protect residential telephone subscriber privacy rights.”

 7   H.R. Report No. 102-317, 1991 WL 245201 at *18 (Nov. 15, 1991).

 8           12.     When it passed the TCPA, Congress intended to provide consumers a choice as to how

 9   telemarketers may call them and found that “[t]echnologies that might allow consumers to avoid

10   receiving such calls are not universally available, are costly, are unlikely to be enforced, or place an

11   inordinate burden on the consumer.” Pub. L. No. 102–243, § 11. Congress also found that “[m]any

12   consumers are outraged over the proliferation of intrusive, nuisance calls,” and that “the evidence

13   presented to the Congress indicates that automated or prerecorded calls are a nuisance and an invasion

14   of privacy . . . .” Id. at §§ 12-13.

15           13.     The TCPA’s ban on telephone calls made using an automatic telephone dialing system

16   (“ATDS” or “autodialer”), as defined by 47 U.S.C. § 227(a)(1), has been interpreted to extend to

17   unsolicited autodialed text messages sent to cellular phones. E.g., FCC Declaratory Ruling, 27

18   F.C.C.R. 15391, 2012 WL 5986338 (Nov. 29, 2012); Gomez v. Campbell-Ewald Co., 768 F.3d 871,

19   876 (9th Cir. 2014); Gager v. Dell Fin. Servs., Inc., 727 F.3d 265, 269 n.2 (7th Cir. 2013).

20           14.     As recently held by the United States Court of Appeals for the Ninth Circuit:

21   “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and

22   disturb the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege

23   any additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp.,

24   No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

25   Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

26

27                                                      -4-
                                   FIRST AMENDED CLASS ACTION COMPLAINT
28
           Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 5 of 22



     II.     Natera Sends Unsolicited Text Messages en Masse to Thousands of Cellular Phones
 1
             15.     Natera specializes in analyzing prenatal genetic material sent to it by licensed
 2
     physicians, usually via medical courier. Natera tests must be ordered through a physician.
 3
             16.     Patients receive all health information related to any Natera genetic testing, including
 4
     test results, directly from their health care providers.
 5
             17.     After Natera receives test orders from physicians, Natera sends text messages to
 6
     thousands of cellular phones urging the recipient to visit the “patient portal” on Natera’s website.
 7
             18.     Natera sends these text messages without ever having any direct communications with
 8
     the patients.
 9
             19.     Natera also sends text messages to thousands of cellular phones regarding billing, even
10
     though Natera never has any direct communications with patients, and regardless of whether the
11
     individual has signed up for its patient portal.
12
             20.     Natera’s patient enrollment process does not include procedures necessary to confirm
13
     the accuracy of the information Natera receives from health care providers, including patients’ cellular
14
     telephone numbers.
15
             21.     As a result, Natera’s patient account creation and administration processes lack steps
16
     sufficient to confirm that the cellular telephone numbers Natera receives, and to which it then sends
17
     texts, actually belong to individuals who are undergoing genetic testing using Natera.
18
             22.     Since Natera has no direct contact with patients, and does not confirm that the cellular
19
     telephone numbers it indirectly receives are accurate, Natera routinely sends unsolicited text messages
20
     to individuals who are not seeking genetic testing through health care providers and who never
21
     provided consent to receive text messages from Natera.
22
             23.     Natera sends its text messages using short codes, including the short codes 447-79 and
23
     584-37. A short code is a special number for text messages sent to cellular subscribers. Short codes
24
     are unique 5- or 6-digit numbers that are obtained from an independent agency that manages and
25

26

27                                                       -5-
                                  FIRST AMENDED CLASS ACTION COMPLAINT
28
             Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 6 of 22




 1   assigns these number resources in the United States. Companies use short codes to communicate with

 2   large numbers of cellular subscribers.

 3              24.       These text messages come in the form of Short Message Services. The term “Short

 4   Message Service” or “SMS” describes a messaging system that allows cellular telephone subscribers

 5   to use their cellular telephones to send and receive short text messages, usually limited to 160

 6   characters.

 7              25.      An “SMS message” is a text message directed to a wireless device through the use of

 8   the telephone number assigned to the device. When an SMS message is successfully made, the

 9   recipient’s cell phone rings, alerting him or her that a text message is being received.

10              26.      Upon information and belief, Natera utilized a combination of hardware and software

11   systems to send the text messages at issue in this case. The systems utilized by Natera have the current

12   capacity or present ability to generate or store random or sequential numbers or to dial sequentially

13   or randomly at the time the text message is sent, and to dial such numbers, en masse, in an automated

14   fashion and without human intervention.

15              27.      The systems utilized by Natera to transmit the subject text messages also stores

16   numbers and dials them automatically to send text messages to a stored list of phone numbers as part

17   of scheduled campaigns. See Marks v. Crunch San Diego, LLC, No. 14-56834, 2018 U.S. App.

18   LEXIS 26883, at *27 (9th Cir. Sep. 20, 2018).

19              28.      The impersonal and generic nature of Natera’s text message, see Exs. 1-3,2

20   demonstrates that Natera utilized an ATDS in transmitting the messages. See Kramer v. Autobytel,

21   Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it “plausible” that defendants used an

22   ATDS where messages were advertisements written in an impersonal manner and sent from short

23   code); Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013

24   WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be impracticable

25   without use of an ATDS)).

26
     2
         Attached hereto at Exhibits 1-4 are photograph of the text messages that Plaintiffs Hale and Ng received from Natera.
27                                                               -6-
                                        FIRST AMENDED CLASS ACTION COMPLAINT
28
            Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 7 of 22




 1            29.    Natera sent the text messages via an ATDS or autodialer as defined by 47 U.S.C. §

 2   227(a)(1). The ATDS has the capability to both (1) store or produce telephone numbers to be texted

 3   using a random or sequential number generator, and (2) automatically send text messages from a list

 4   or database of telephone numbers, without human intervention.

 5            30.    Natera has a corporate policy to use an ATDS to text individuals just as it did to

 6   Plaintiffs’ cellular telephones in this case.

 7            31.    Natera’s text messages were intentionally sent to Plaintiffs and the other Members of

 8   the Class defined below. On information and belief, Natera is well aware of the TCPA’s prohibitions

 9   against use of autodialers in calls and text messages to consumers, but made the business decision to

10   send these text messages anyway.

11   III.     Plaintiff Teresa Hale Received Unsolicited Texts from Defendant
              32.    Plaintiff Hale, a 64-year-old woman, has never been a patient of Natera, otherwise
12
     used Natera, or sought out any prenatal genetic testing services.
13
              33.    On April 25, 2018, Plaintiff Hale’s cell phone rang, indicating that a text message was
14
     being received. The “from” field of the transmission was identified as “447-79” which, as described
15
     above, is a short code utilized by Natera and its agents for the transmission of text messages en masse.
16
     The body of the text message read: “Natera received a test order from your doctor! Track your test in
17
     our Patient Portal (https://my.natera.com/users/sign_up) using Case ID 1777499. Reply STOP to opt
18
     out.” See Ex. 1.
19
              34.    Prior to receiving this text message, Plaintiff Hale had no prior contact with Natera.
20
              35.    Plaintiff Hale replied STOP to the text message she received on April 25, 2018. In
21
     response, she received another text stating “Your number has been opted out of our list.” Nevertheless,
22
     one month after filing the Original Complaint in this lawsuit, on April 17, 2019, Plaintiff Hale
23
     received the following text message:
24
              Hello from Natera, the lab that performed your prenatal testing. Our records show
25            that we have not received payment from you. We will honor our discounted prompt-
26            pay price of $249/$349 if you call 1-877-869-3052 and complete payment within
              48 hours. Reply STOP to opt out.
27                                                     -7-
                                   FIRST AMENDED CLASS ACTION COMPLAINT
28
           Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 8 of 22




     See Ex. 2.
 1
             36.    The “from” field of the transmission Plaintiff Hale received on April 17, 2019, was
 2
     identified as “584-37” which, again, is a short code utilizated by Natera and its agents for transmission
 3
     of text messages en masse.
 4
             37.    At no time did Plaintiff Hale provide consent, including any written consent, to receive
 5
     the above-referenced text messages or any other such wireless spam from Natera, its agents, or partner
 6
     entities.
 7
             38.    The automated text messages that Natera sent to Plaintiff Hale were to a phone number
 8
     for which Plaintiff Hale is charged for incoming calls and text messages pursuant to 47 U.S.C. §
 9
     227(b)(1)(A)(iii). The last four digits of Plaintiff Hale’s phone number are “3129.”
10
             39.    The text message originated from telephone numbers 447-79 and 584-37, numbers
11
     which upon information and belief are owned and operated by Natera.
12
             40.    These numbers are known as “short codes,” standard 5-digit codes that enable Natera
13
     to send SMS text messages en masse, while deceiving recipients into believing that the message was
14
     personalized and sent from a telephone number operated by an individual.
15
             41.    Plaintiff Hale alleges that the text messages she received from Natera violated 47
16
     U.S.C. § 227(b)(1).
17
     IV.     Plaintiff Vanessa Ng Received Unsolicited Texts from Defendant
18
             42.    Like Plaintiff Hale, Plaintiff Ng has never sought healthcare related to getting pregnant
19
     nor ever sought genetic testing from Natera through a health care provider.
20
             43.    On February 17, 2020, at 9:36 a.m., Plaintiff Ng’s cell phone rang, indicating that a
21
     text message was being received. The “from” field of the transmission was identified as “441-54”
22
     which, as described above, is a short code utilized by Natera and its agents for the transmission of
23
     text messages en masse. The body of the text message read:
24           Natera received your sample and it’s processing in our lab. Create an online account
25           to learn more about your test at https://my.natera.com. Reply STOP to opt out.
     See Ex. 3.
26

27                                                     -8-
                                  FIRST AMENDED CLASS ACTION COMPLAINT
28
          Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 9 of 22




 1           44.    Plaintiff Ng then received the same text message, again, four minutes later at 9:40 a.m.

 2           45.    Prior to receiving these text messages, Plaintiff Ng had no prior contact with Natera.

 3           46.    On February 18, 2020, Plaintiff Ng replied STOP to the two text messages she received

 4   on February 17, 2020. In response, she received another text stating “AWS Global SMS Alerts. No

 5   more messages will be sent. Help at http://aws.amazon.com/contact-us. Message & Data Rates May

 6   Apply.” See Ex. 4.

 7           47.    At no time did Plaintiff Ng provide consent, including any written consent, to receive

 8   the above-referenced text messages or any other such wireless spam from Natera, its agents, or partner

 9   entities.

10           48.    The automated text messages that Natera sent to Plaintiff Ng were to a phone number

11   for which Plaintiff Ng is charged for incoming calls and text messages pursuant to 47 U.S.C. §

12   227(b)(1)(A)(iii). The last four digits of Plaintiff Ng’s telephone number are “6293.”

13           49.    The text message originated from telephone number 441-54, a number which upon

14   information and belief is owned and operated by Natera.

15           50.    This number is known as a “short code,” a standard 5-digit code that enables Natera to

16   send SMS text messages en masse, while deceiving recipients into believing that the message was

17   personalized and sent from a telephone number operated by an individual.

18           51.    Plaintiff Ng alleges that the text messages she received from Natera violated 47 U.S.C.

19   § 227(b)(1).

20                                      CLASS ACTION ALLEGATIONS

21           52.    Plaintiffs proposes the following Class definition, subject to amendment as

22   appropriate:

23           All persons within the United States who, within the four years prior to the filing of this
             Complaint, were sent a text message through the use of any automatic telephone dialing
24           system or an artificial or prerecorded voice, from Defendant or anyone on Defendant’s behalf,
             to said person’s cellular telephone number, without emergency purpose and without the
25           recipient’s prior express consent. Defendant and its employees or agents are excluded from
             the Class.
26

27                                                    -9-
                                 FIRST AMENDED CLASS ACTION COMPLAINT
28
         Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 10 of 22




 1          53.     Members of the Class are so numerous that joinder is impracticable. While the exact

 2   number of Class Members is unknown to Plaintiffs, it is believed that the Class is comprised of

 3   thousands of Members geographically disbursed throughout the United States. The Class is readily

 4   identifiable from information and records in the possession of Natera and third parties.

 5          54.     Common questions of law and fact exist as to all Members of the Class. These

 6   questions predominate over questions that may affect only individual Class Members because

 7   Defendant has acted on grounds generally applicable to the Class. Such common and legal factual

 8   questions include:

 9          a.      Whether Defendant’s conduct violates the TCPA;

10          b.      Whether Defendant’s text messages were sent for an emergency purpose;

11          c.      Whether Defendant obtained valid express consent from the automated text message

12   recipients;

13          d.      Whether Plaintiffs and Members of the Class are entitled to damages, costs, or

14   attorneys’ fees from Defendant;

15          e.      Whether Defendant’s conduct caused Plaintiffs and Members of the Class

16   inconvenience or annoyance;

17          f.      Whether Plaintiffs and Members of the Class are entitled to compensatory damages;

18          g.      Whether Plaintiffs and Members of the Class are entitled to treble damages based on

19   the willfulness of Defendant’s conduct;

20          h.      Whether Plaintiffs and Members of the Class are entitled to a permanent injunction

21   enjoining Defendant from continuing to engage in its unlawful conduct;

22          55.     Plaintiffs’ claims are typical of the Members of the Class as all Members of the Class

23   are similarly affected by Defendant’s actionable conduct. Defendant’s conduct that gave rise to the

24   claims of Plaintiffs and Members of the Class (i.e. using an autodialer to send unsolicited text

25   messages to cellular phones owned by Plaintiffs and Members of the Class) is the same for all

26   Members of the Class.

27                                                   -10-
                                 FIRST AMENDED CLASS ACTION COMPLAINT
28
         Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 11 of 22




 1             56.    Plaintiffs will fairly and adequately protect the interests of the Class because she has

 2   no interests antagonistic to, or in conflict with, the Class that Plaintiffs seek to represent. Furthermore,

 3   Plaintiffs have retained counsel experienced and competent in the prosecution of complex class action

 4   litigation.

 5             57.    Class action treatment is a superior method for the fair and efficient adjudication of

 6   this controversy, in that, among other things, such treatment will permit a large number of similarly

 7   situated persons or entities to prosecute their common claims in a single forum simultaneously,

 8   efficiently, and without the unnecessary duplication of evidence, effort, expense, or the possibility of

 9   inconsistent or contradictory judgments that numerous individual actions would engender. The

10   benefits of the class mechanism, including providing injured persons or entities with a method for

11   obtaining redress on claims that might not be practicable to pursue individually, substantially

12   outweigh any difficulties that may arise in the management of this class action.

13             58.    Plaintiffs know of no difficulty to be encountered in the maintenance of this action that

14   would preclude its maintenance as a class action.

15             59.    Defendant has acted or refused to act on grounds generally applicable to the Class,

16   thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to

17   the Class as a whole.

18                                                       COUNT I

19                   Violation of the Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.)

20             60.    Plaintiffs incorporates by reference all above paragraphs as though fully repeated

21   herein.

22             61.    Plaintiffs and the members of the class are, and at all times mentioned herein were,

23   “person(s)” as defined by 47 U.S.C. § 153(39).

24             62.    The text messages that Natera sent were not for an emergency purpose as defined by

25   47 U.S.C. § 227(b)(1)(A)(i).

26

27                                                      -11-
                                   FIRST AMENDED CLASS ACTION COMPLAINT
28
         Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 12 of 22




 1          63.     The text messages from Natera also constitute artificial or prerecorded voice calls

 2   pursuant to 47 U.S.C. § 227(b)(1).

 3          64.     The TCPA prohibits the use of an ATDS or autodialer to make any call or send any

 4   text message to a wireless phone number without the prior express consent of the contacted party or

 5   in the absence of an emergency.

 6          65.     The foregoing acts and omissions of Natera constitute numerous and multiple

 7   violations of the TCPA, including but not limited to each and every one of the above-cited provisions

 8   of 47 U.S.C. § 227 et seq.

 9          66.     As a result of Natera’s violations of 47 U.S.C. § 227 et seq., Plaintiffs and Members

10   of the Class are entitled to an award of $500.00 in statutory damages for each and every negligent

11   violation, pursuant to 47 U.S.C. § 227(b)(3).

12          67.     As a result of Natera’s violations of 47 U.S.C. § 227 et seq., Plaintiffs and Members

13   of the Class are entitled to an award of $1,500.00 in statutory damages for each and every knowing

14   and/or willful violation, pursuant to 47 U.S.C. § 227(b)(3).

15          68.     As a result of Natera’s violations of 47 U.S.C. § 227 et seq., Plaintiffs and Members

16   of the Class have been subjected to nuisance text messages, have been forced to waste time reviewing,

17   deleting, and/or responding to Natera’s unsolicited automated text messages, and have suffered

18   invasions of their privacy and unwanted use of data storage space on their cellular telephones.

19          69.     Plaintiffs and Members of the Class also suffered damages in the form of text message,

20   data, and other charges to their cellular telephone plans.

21          70.     Plaintiffs and Members of the Class are also entitled to and seek injunctive relief

22   prohibiting Natera’s illegal conduct in the future.

23                                         PRAYER FOR RELIEF

24          WHEREFORE, Plaintiffs and the Class demand a jury trial on all claims so triable and

25   judgment as follows:

26

27                                                    -12-
                                  FIRST AMENDED CLASS ACTION COMPLAINT
28
        Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 13 of 22




 1          1.     Statutory damages of $500.00 for each negligent violation of the TCPA over the last

 2                 four years;

 3          2.     Statutory damages of $1,500.00 for each knowing or willful violation of the TCPA

 4                 over the last four years;

 5          3.     Actual and punitive damages arising from Defendant’s wrongful and illegal conduct;

 6          4.     A permanent injunction prohibiting Defendant from sending text messages via the use

 7                 of an ATDS or autodialer without recipients’ prior express consent;

 8          5.     Attorney’s fees;

 9          6.     Litigation expenses and costs of the instant suit; and

10          7.     Such other or further relief as the Court deems proper.

11                                             JURY DEMAND

12          Plaintiffs demand trial by jury on all counts for which a jury trial is permitted.

13   Dated: April 23, 2020                                   Respectfully submitted,

14                                                           TYCKO & ZAVAREEI LLP

15                                                           /s/ Annick M. Persinger
                                                             Annick M. Persinger (SBN 272996)
16                                                           Maren I. Christensen (SBN 320013)
                                                             apersinger@tzlegal.com
17                                                           mchristensen@tzlegal.com
                                                             1970 Broadway, Suite 1070
18                                                           Oakland, CA 94612
                                                             Telephone (510) 254-6808
19                                                           Facsimile (202) 973-0950
20                                                           TYCKO & ZAVAREEI LLP
                                                             Andrea R. Gold (pro hac vice)
21                                                           agold@tzlegal.com
                                                             1828 L Street, NW, Suite 1000
22                                                           Washington, DC 20036
                                                             Telephone (202) 973-0900
23                                                           Facsimile (202) 973-0950
24                                                           GREGORY COLEMAN LAW PC
                                                             Gregory F. Coleman
25                                                           greg@gregcolemanlaw.com
                                                             Adam A. Edwards
26                                                           adam@gregcolemanlaw.com
27                                                    -13-
                                 FIRST AMENDED CLASS ACTION COMPLAINT
28
     Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 14 of 22



                                              Rachel L. Soffin
 1                                            rachel@gregcolemanlaw.com
                                              Mark E. Silvey
 2                                            mark@gregcolemanlaw.com
                                              Jonathan Betten Cohen
 3                                            jonathan@gregcolemanlaw.com
                                              800 S. Gay Street, Suite 1100
 4                                            Knoxville, TN 37929
                                              Telephone (865) 247-0080
 5                                            Facsimile (865) 522-0049
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                     -14-
                       FIRST AMENDED CLASS ACTION COMPLAINT
28
Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 15 of 22




      EXHIBIT 1
Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 16 of 22
Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 17 of 22




      EXHIBIT 2
Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 18 of 22
Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 19 of 22




      EXHIBIT 3
Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 20 of 22
Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 21 of 22




      EXHIBIT 4
Case 3:19-cv-01402-MMC Document 49 Filed 04/23/20 Page 22 of 22
